                             ____




AO 2450 (Rev. 03101)- Judgment Ins Cdntnel Ca. far Revoatlan



                                                        UNITED STATES DISTRICT COURT
                                                              District of New Jersey


   UNITED STATES OF AMERICA

             V.                                                           CASE NUMBER         2:93-CR-00019-ES-2

  FREDERICK LUDIVER

            Defendant.

                                                        JUDGMENT IN A CRIMINAL CASE
                                               (For Revocation of Probation or Supervised Release)
                                             (For Offenses Committed On or After November 1, 1987)


            The defendant, FREDERICK LUDIVER, was represented by DAVID A. 1-IOLMAN.

            Violation number(s) 3 have been dismissed.

 The defendant admitted guilt to violation number(s) I & 2 as stated on the violation petition.          Accordingly, the court has
 adjudicated that the defendant is guilty of the following violation(s):

   Violation Number                       Nature of Violation

   1                                      Committed another crime

   2                                       Committed another crime


        As pronounced on March 11, 2019, the defendant is sentenced as provided in pages 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change
 of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment
 are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any material
 change in economic circumstances. Unless modified by this judgment, all fines, restitution, costs, and special assessments
 previously imposed in the judgment filed on 7/26/1 993 remain in full force and effect, if not already paid.

             Signed this                        of March, 2019.



                                                                            E      er Salas
                                                                                .S. District dge




  07107
     __



A0 245 D (Rev 03/01) Judgment in a Criminal Case for Revocation
                     -




                                                                                             Judgment Page 2 of 2
                                                                                                     -




Defendant: FREDERICK LLJDIVER
Case Number: 2:93-CR-00019-ES-2


                                                                  IMPRISONMENT

        It is ordered and adjudged that the previously imposed term of supervised release is revoked, and the defendant is hereby
committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of 24 months, The term of
imprisonment shall run concurrently to the term of imprisonment imposed in case 2:18-CR-00183-ES-1.

            The defendant will remain in custody pending service of sentence.




                                                                     RETURN

             I have executed this Judgment as follows:




             Defendant        delivered      on
                                                                              To
  At                                                                                a certified copy of this Judgment.



                                                                                        United States Marshal

                                                                                   By




                                                                                        Deputy Marshal
